TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00869-CV



             Elias J. De La Garza d/b/a Elias De La Garza Insurance, Appellant

                                                 v.

 Texas Department of Insurance and Commissioner of Insurance Mike Geeslin, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
      NO. D-1-GN-10-000643, HONORABLE RHONDA HURLEY, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant has filed an unopposed motion to stay proceedings for 90 days and a

motion to withdraw as counsel of record. See Tex. R. App. P. 6.5, 10. Appellant’s lead counsel died

unexpectedly, his law firm is in the process of winding down, and the law firm is unable to continue

to represent appellant in this case. We grant the motions and stay the proceedings for 90 days or

further order of this Court.



It is ordered August 14, 2013.

Before Justices Puryear, Rose, and Goodwin